—Appeal from a judgment of the County Court of Fulton County (Mazzone, J.), rendered August 30, 1995, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
*688Defendant was charged with the crime of assault in the first degree, having been involved in a fight during which he struck another man in the back of the head with a baseball bat, causing serious injuries. Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of assault in the second degree and was sentenced to an agreed-upon term of imprisonment of 1 to 3 years.
Defendant appeals on the issue of whether his guilty plea was knowing and voluntary, contending that County Court erred by failing to inform him at the plea hearing that the defense of self-defense would be available to him if he elected to go to trial. We find this contention meritless. County Court engaged in an extended colloquy with defendant prior to accepting his guilty plea, asking defendant, who was represented by counsel, "Do you have any defense to the charge against you that you wanted to present at trial?”, to which defendant responded, "No”. County Court was not obliged to proceed further, having previously elicited assurances from defendant that he had discussed the ramifications of his plea with defense counsel (see, People v Hicks, 201 AD2d 831, lv denied 83 NY2d 911; People v Kulzer, 199 AD2d 783, 784).
We have examined defendant’s remaining contentions and find them to be similarly without merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.